Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 9,968,861, in view of Ojakaar 6,142,846, and Gay 2011/0001892.
	Brown shows a toy which includes a creature with a main body and member parts, and a compartment 750 in the main body which can receive an item, with a cover 760 (figure 7D). 
	It is not clear if there are additional holder(s) in the member part(s). A holder for additional items would increase the play value of the toy. For example, Ojakaar shows that a toy figure may include a member part 14 with a holder 20A which can receive an item. This member part with holder would be an obvious addition to the toy of Brown.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ojakaar, and Gay as applied to claim 1 above, and further in view of Muhlheim et al 9,914,057.
	The toy shown by Brown and Gay includes a wireless network connection, but it is not clear if it is a mesh network node. Muhlheim shows a toy which may transfer data over a mesh network (column 22, lines 46-53). This mesh network would provide more efficient transfer of data. This mesh network node would be an obvious addition to the toy of Brown.

Claims 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ojakaar, and Gay as applied to claim 1 above, and further in view of Cummings 4,799,171.
	The toy shown by Brown and Gay includes an audio output, but it is not clear if it includes a speech recognition system to control an output. Cummings shows a toy which .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 9,968,861, in view of Ojakaar 6,142,846, Gay 2011/0001892, Cummings 4,799,171, and Osawa 6,512,965.
	Brown shows a toy which includes a creature with a main body and member parts, and a compartment 750 in the main body which can receive an item, with a cover 760 (figure 7D). 
	It is not clear if there are additional holder(s) in the member part(s). A holder for additional items would increase the play value of the toy. For example, Ojakaar shows that a toy figure may include a member part 14 with a holder 20A which can receive an item. This member part with holder would be an obvious addition to the toy of Brown.
	It is not clear if the toy includes an electromechanical subsystem. An electromechanical subsystem would increase the play value of the toy. For example, Gay shows a toy which includes audio inputs and outputs, video inputs and outputs, a transceiver, data input and storage, and network ports. This electromechanical subsystem would be an obvious addition to the toy of Brown.

	It is not clear if the toy of Brown and Gay includes a video recognition system with camera. A video system for recognizing images would increase the play value of the toy. For example, Osawa shows that a toy may include a video camera which recognizes objects, and generates an appropriate response. This video system with camera would be an obvious addition to the toy of Brown.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711